Citation Nr: 9904510	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-41 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to secondary service connection for essential 
hypertension and arteriosclerotic heart disease.

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
October 1952.

This pending appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1993 
rating action in which the RO denied a rating in excess of 30 
percent for rheumatic heart disease.  The issue of 
entitlement to an increased rating for rheumatic heart 
disease was remanded by the Board in March 1997 for 
evidentiary development and adjudication by the RO of 
entitlement to secondary service connection for essential 
hypertension and arteriosclerotic heart disease, raised by 
the veteran's representative.  In an April 1998 SSOC, the RO 
denied secondary service connection for essential 
hypertension and arteriolosclerotic heart disease.  The 
veteran and his representative subsequently appealed that 
decision.

In a November 1998 rating action, the RO denied a total 
rating for compensation purposes based on individual 
unemployability due to service connected disability, and 
granted a permanent and total disability rating for pension 
purposes.  The veteran has not, as yet, filed an NOD to the 
November 1998 rating action and the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability due to service connected disability is not 
before the Board at this time for appellate consideration.


FINDINGS OF FACT

1.  VA medical opinion has indicated that there is no 
etiological relationship between the veteran's service 
connected rheumatic heart disease and the subsequently 
diagnosed essential hypertension and arteriosclerotic heart 
disease.

2.  The veteran's essential hypertension and arteriosclerotic 
heart disease were not caused by or aggravated by his service 
connected rheumatic heart disease.

3.  The veteran's service connected rheumatic heart disease 
is currently asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's essential hypertension and arteriosclerotic 
heart disease are not proximately due to or the result of his 
service connected rheumatic heart disease.  38 U.S.C.A. 
§ 5107 (a) (West 1991); 38 C.F.R. § 3.310 (a) (1998).

2.  The criteria for a rating in excess of 30 percent for 
rheumatic heart disease are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.101 
(effective prior to January 12, 1998), 4.104, Diagnostic Code 
7000 (effective prior to January 12, 1998), and 4.104, 
Diagnostic Code 7000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

Initially, we note that we have found that the veteran's 
claim for secondary service connection for essential 
hypertension and arteriosclerotic heart disease is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Furthermore, after reviewing the 
record, we are satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which might pertain to 
the issue on appeal.  No further assistance to the appellant 
is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.310 (a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

As articulated in the March 1997 Board remand, the veteran 
and his representative had suggested that, essential 
hypertension and arteriosclerotic heart disease were caused 
by the veteran's service connected rheumatic heart disease.  
The case was remanded, in part, for evidentiary development 
pertaining to, and initial consideration of, the issue of 
entitlement to secondary service connection for essential 
hypertension and arteriosclerotic heart disease.

Pursuant to the March 1997 Board remand, records were 
received from the Social Security Administration.  Appellate 
review of these records shows treatment for a variety of 
disorders including essential hypertension, osteoarthritis, 
arteriosclerotic heart disease and anxiety.  In a November 
1973 letter to the State of New York Department of Social 
Service, Bureau of Disability Determinations, from John W. 
Hessing, M.D., a private physician, it was noted that the 
veteran had reported first being diagnosed with essential 
hypertension in 1960.  A clinical record dated May 20, 1981, 
contains of diagnostic impression of arteriosclerotic heart 
disease secondary to rheumatic heart disease.

VA outpatient treatment records were received from the 
Brooklyn, New York VA Medical Center (VAMC) and reflect 
treatment primarily for non-service connected disorders.  In 
April 1996, the veteran suffered an acute anterior myocardial 
infarction.

In a May 1997 letter, Thomas I. Lecher, M.D., indicated that 
he had seen the veteran on only two occasions during the 
period on or around 1991.  The last examination of the 
veteran was in January 1992.  The veteran's past medical 
history was noted to be significant for non-insulin dependent 
diabetes mellitus, hypertension, coronary artery 
disease/rheumatic heart disease and atrial premature 
contractions.  Dr. Lecher indicated that he would not be able 
to comment on the veteran's medical condition since January 
1992.

In April 1998, the veteran was seen for a VA cardiovascular 
examination.  The claims folder was reviewed by the VA 
examiner.  The veteran reported that he had experienced rapid 
heart rates and high blood pressure since his discharge from 
service in October 1952.  At the time of his discharge, he 
was told that he had mild rheumatic heart disease.  The 
veteran reported that he was not hospitalized for 
hypertension until sometime in 1973, but maintained that he 
had symptoms of essential hypertension in service, including 
lightheadedness and flushing.  He further stated that he 
suffered a myocardial infarction in April 1996; a cardiac 
catheterization revealed a 100 percent occluded left anterior 
descending (LAD) artery.  The VA examiner noted that on pre-
catheterization examination, there were no heart murmurs 
noted.  An echocardiogram in March 1998 was indicated to be a 
technically difficult study, wherein all structures were not 
visualized clearly; there was mild aortic root dilation and 
trace TR, with no other mention of valvular abnormality.  On 
examination, the veteran's lungs were clear.  Blood pressure 
was reported to be 200/120.  There were no murmurs evident.  
The VA examiner concluded that there was no evidence on 
history, physical examination or on echocardiogram of 
rheumatic valvular disease.  He further commented that the 
veteran's current heart disease is clearly related to poorly 
controlled hypertension and coronary artery disease, with no 
indication that the prior episode of acute rheumatic fever in 
1952 contributed to the onset of either the essential 
hypertension or to the coronary artery disease.

In summary, the claims folder documents the presence of a 
current diagnosis of essential hypertension and 
arteriosclerotic heart disease.  As noted, the veteran has 
maintained that his current essential hypertension and 
arteriosclerotic heart disease were caused by or, in the 
alternative, aggravated by his service connected rheumatic 
heart disease.  However, current VA medical opinion reflects 
that there is no relationship between the veteran's essential 
hypertension and arteriosclerotic heart disease and his 
service connected rheumatic heart disease.  As such, 
secondary service connection for essential hypertension and 
arteriosclerotic heart disease may not be granted.

With regard to the contention that 38 C.F.R. § 4.101 
(effective prior to January 12, 1998) should be considered 
and applied, it is the opinion of the Board that this former 
regulation is not for application in this case.  38 C.F.R. 
§ 4.101 (effective prior to January 12, 1998) essentially 
stated that a diagnosis of rheumatic heart disease that is 
shown to be active or progressive, followed by the subsequent 
onset of superimposed arteriolosclerotic or hypertensive 
heart disease often cannot be dissociated or separated, so as 
to permit differential service connection.

The claims folder contains decisions by the Board dated in 
July 1976, March 1979, August 1979, July 1981 and February 
1988, all of which essentially noted that the veteran's 
service connected rheumatic heart disease was essentially 
static for many years.  The July 1976 Board decision 
specifically denied primary and secondary service connection 
for essential hypertension and arteriosclerotic heart disease 
on the basis that the veteran's rheumatic heart disease 
became inactive and static and that by the time evidence of 
hypertension was first noted in October 1970, there were no 
symptomatic manifestations of the veteran's rheumatic heart 
disease.

The July 1976 Board decision was based on a review of the 
evidence of record at that time.  The RO's consideration of 
the secondary service connection issue on a de novo basis at 
the current time is correct.  The reasoning of the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995) changed part of the 
criteria to be considered in deciding issues involving 
secondary service connection.  When a provision of law or 
regulation creates a new basis of entitlement to veteran's 
benefits, as through liberalization of requirements for 
entitlement to a benefit, the claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  Spencer v. Brown, 4 Vet. App. 283 (1993).

The Board is of the opinion that, inasmuch as the veteran's 
rheumatic heart disease was never shown to be active or 
progressive by the evidence of record, the symptoms 
attributable to essential hypertension and arteriosclerotic 
heart disease can be satisfactorily dissociated from those of 
rheumatic heart disease.  The VA examiner in April 1998 
indicated that the veteran has no evidence on physical 
examination or echocardiogram of current rheumatic valvular 
disease.  He concluded that the veteran's in-service episode 
of rheumatic fever was acute and did not contribute in any 
way to the development of essential hypertension and 
arteriosclerotic heart disease many years later.  In light of 
the aforementioned VA medical opinion, there is a current 
proper medical basis to dissociate the veteran's asymptomatic 
rheumatic heart disease from the later onset of symptoms of 
essential hypertension and arteriosclerotic heart disease.  
Based on the foregoing, secondary service connection for 
essential hypertension and arteriosclerotic heart disease is 
denied.


II.  Increased Rating

The Board finds that the veteran's claim for an increased 
rating for rheumatic heart disease is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's rheumatic heart disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000.  However, 
subsequent to filing his claim, and subsequent to the March 
1997 remand, the rating schedule for determining the 
disability evaluations to be assigned for cardiovascular 
disorders were changed, effective January 12, 1998.  The 
veteran has been further examined by the VA in 1998, and the 
RO has considered the veteran's claim under the new criteria.  
The April 1998 SSOC determined that the veteran's rheumatic 
heart disease, by history, did not currently meet the 
requirements for a rating in excess of 30 percent under 
either the old or new rating criteria.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  The Board has noted 
that the current 30 percent rating is a protected rating, 
because it has been in effect for more than 20 years.  
38 C.F.R. § 3.951 (1998).  On this basis, the RO continued 
the veteran's 30 percent rating and denied a rating in excess 
of that.

Under the old rating criteria, the rating schedule provides 
that active rheumatic heart disease with ascertainable 
cardiac manifestation for a period of six months, is rated 
100 percent disabling.  Following the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or a definitely 
enlarged heart is rated 30 percent disabling.  When rheumatic 
heart disease is inactive, and manifested by a definitely 
enlarged heart, severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia, 
and more than light manual labor is precluded, a 60 percent 
rating is assigned.  When rheumatic heart disease is inactive 
and manifested by definite enlargement of the heart confirmed 
clinically and by roentgenogram, with dyspnea on slight 
exertion, rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive heart failure, 
such that more than sedentary employment is precluded, a 100 
percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (in effect prior to January 12, 1998).

Under the new rating criteria, valvular heart disease 
(including rheumatic heart disease) which is active and 
productive of valvular heart damage, is rated 100 percent 
disabling for three months following the cessation of therapy 
for the active infection.  Thereafter, valvular heart disease 
which either results in a workload of greater than 5 METs but 
not greater than 7 METs and is productive of dyspnea, 
fatigue, angina, dizziness, or syncope, or is manifested by 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray, is rated 30 
percent disabling.  Inactive valvular heart disease which is 
manifested by more than one episode of acute congestive heart 
failure in the past year, or results in a workload of greater 
than 3 METs but not greater than 5 METs and is productive of 
dyspnea, fatigue, angina, dizziness, or syncope, or is 
manifested by left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, is rated 60 percent disabling.  
When inactive rheumatic heart disease is manifested by 
chronic congestive heart failure, or results in a workload of 
3 METs or less and is productive of dyspnea, fatigue, angina, 
dizziness, or syncope, or is manifested by left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, it is rated 100 percent disabling.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1998).

On VA cardiovascular examination in April 1998, the veteran 
reported that he suffered a myocardial infarction in April 
1996; a cardiac catheterization revealed a 100 percent 
occluded left anterior descending (LAD) artery.  The VA 
examiner noted that on pre-catheterization examination, there 
were no heart murmurs noted.  An echocardiogram in March 1998 
was indicated to be a technically difficult study, wherein 
all structures were not visualized clearly; however, with the 
exception of some aortic root dilation and trace TR, no 
valvular abnormality was found.  On examination, the 
veteran's lungs were clear.  There were no murmurs evident.  
The VA examiner concluded that there was no evidence on 
history, physical examination or on echocardiogram of current 
rheumatic valvular disease.

In the April 1998 SSOC, the RO noted that the veteran had not 
undergone a stress test in April 1998 to determine his high 
MET level.  However, the new rating criteria provides 
alternate criteria for evaluation in the absence of a stress 
test.  Considering the evidence of record, including the 
current findings on the April 1998 VA examination which fail 
to establish any current rheumatic heart disease, a rating in 
excess of the protected 30 percent rating for the veteran's 
service connected rheumatic heart disease is not warranted 
under either the old or new rating criteria.


ORDER

1.  Secondary service connection for essential hypertension 
and arteriosclerotic heart disease is denied.

2.  An increased rating for rheumatic heart disease is 
denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

